Citation Nr: 1741130	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1963. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, denied the benefits sought on appeal. 

In September 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Following the hearing, the Veteran submitted additional evidence with a waiver of initial consideration, and the Board may proceed with adjudication of the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.

2.  The Veteran's tinnitus was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.  




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination report.

The Veteran was provided a hearing before the undersigned in September 2016.   As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2015) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  
 
In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus had their onset in, or are otherwise related to acoustic trauma sustained during his active military service.  Specifically, the Veteran reports that he was exposed to loud noises from truck engines and tracks as well as other shop noises while performing his duties as an automotive repairman without the hearing protection.  He also reports that he was exposed to loud noises from gunfire during training.  The Veteran asserts that his decline in hearing acuity is shown in his service treatment records when comparing his normal hearing at enlistment to audiometric results prior to his separation from service.  The Veteran reports that the decrease in his hearing acuity is emphased by the fact that he underwent two hearing examinations prior to his separation from service.  See April 2010 statement in support of the case. 

During the September 2016 Board hearing, the Veteran reported that he believes that his bilateral hearing loss and tinnitus was the result of his noise exposure without hearing protection during his service.  He testified that he did not believe that the audiometric results prior to his separation were reflective of the actual deterioration of his hearing acuity due the in-service noise exposure.  However, when specifically asked when he first noticed his symptoms, the Veteran testified that he first noticed the onset of his hearing problems approximately eight to twelve years after his separation from service.  He reported that he first noticed his tinnitus approximately 30 to 40 years ago.  He further reported that he first sought treatment for hearing problems in the late 1980s, at which time he was first diagnosed with bilateral hearing loss.   

The Veteran's DD Form 214 shows that he had active service from September 1960 to September 1963 and his listed military occupational specialty (MOS) was automotive repairman. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  His service treatment records show that on his August 1960 examination prior to enlistment, his ears were evaluated as normal and whisper voice tests which reported 15/15 bilaterally.  At the time of his examination prior to separation in July 1963, the Veteran's ears were evaluated as normal, and whisper voice tests which reported 15/15 bilaterally, and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows:  10, 10, 10, N/A, 10 in the right ear, and 10, 10, 10, N/A, and 10 in the left ear.  An associated report of medical history at that time shows the Veteran specifically denied any ear problems or running ears.   

His separation examination report also contains handwritten audiogram testing results dated August 1963 that revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows:  0, 10, 5, N/A, 0 in the right ear, and 10, 10, 0, N/A, and 5 in the left ear.

The file contains no record of hearing loss or tinnitus until decades after the Veteran separated from service.  The first medical evidence of bilateral hearing loss disability comes from a January 2001 VA treatment record.  In that treatment report, it was noted that the Veteran complained of tinnitus and hearing loss, and he reported that he has used hearing aid for the past 11 years.  Subsequent VA treatment records continue to show complaints of tinnitus and bilateral hearing loss. 

The Veteran was afforded VA examination in October 2010 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  He was found to have a current bilateral hearing loss disability for VA purposes and tinnitus.  See 38 C.F.R. § 3.385.  The Veteran reported he was exposed to loud noises during his military service while performing his duties as automotive repairman as well as exposed to gun fire during weapons training.  He stated that he was not provided with hearing protection.  He denied any post-service acoustic trauma from performing his work with a telephone company.   The Veteran reported that has experienced progressive hearing loss since 1963 and he has had a longstanding history of tinnitus. 

After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the previous examination reports, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his period of service, to include any in-service noise exposure.   In support of this medical conclusion, the VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his separation in 1963, and there was no evidence of tinnitus documented in service.  The VA examiner further supported the medical conclusion by noting that the 2005 Institute of Medicine Study on Military and Noise exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The VA examiner remarked that the Veteran's tinnitus was secondary to his hearing loss. 

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See October 2010 VA examination report.  As such, the first element is met for both the hearing loss and tinnitus claims.  

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See 
Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluations dated in July 1963 and August 1963 prior to separation contains audiometric results which are considered reflective of normal hearing acuity.  None of the in-service audiometric results demonstrates VA hearing loss disability.  Moreover, at the time of his July 1963 examination prior to separation, his ears were evaluated as normal and the Veteran specifically denied running ears on the associated report of medical history.  There is also no evidence of hearing loss or tinnitus within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service and his report that he noticed onset of the claimed disabilities in service are conceded in light of his military occupational specialty (MOS) as automotive repairman, which the Department of Defense had determined to involve a probable hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was provided with a VA audiology examination in October 2010, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss and tinnitus were etiologically related to his period of service.  The Board finds the 2010 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  These opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Board has considered a November 2017 private medical statement in which the private physician opined that the Veteran's bilateral hearing loss and tinnitus are result of noise exposure without hearing protection during his period of service.  This medical opinion was based only on a review of the Veteran's private treatment records, and it was not based on a review of the service treatment records.  In addition, no rationale was provided in support of the private medical opinion. 

In contrast, the 2010 VA examiner's medical opinions with respect to bilateral hearing loss and  tinnitus are highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  The Board finds that the negative VA medical opinions carry more probative value in this matter and outweigh the private positive medical impression.  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008). The Board finds that the VA examiner's opinion contains greater weight in this matter. 

As to continuity of symptoms since service, the Board notes that the Veteran previously asserted that he has experienced hearing problems since 1963; however, as noted above, his service treatment records do not show complaints of hearing problems.  Moreover, during the September 2016 Board hearing, the Veteran reported that he first noticed his hearing problems eight to twelve years after his separation from service.  He further testified that he did not seek treatment for bilateral hearing loss problems until the late 1980s.  The Veteran has provided inconsistent statements regarding the onset of his hearing loss.  In addition, his hearing loss was not clinically diagnosed until the late 1980s.  For these reasons, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

With respect to his tinnitus, the Veteran has not asserted he has experienced such symptoms since his period of service.  Rather, he has only reported a longstanding history of tinnitus problems.  He clarified during the September 2016 Board hearing that he has experienced symptoms of tinnitus for the past 30 to 40 years, which only reflects an onset as early as 1976, more than a decade after his separation from service.  Although tinnitus is the sort of disability that lay statements, if credible, can establish its presence, the Veteran has not asserted tinnitus has been present since service.  Thus, his statements do not serve to link current disability with service. 

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be resolved.  As such, service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


